Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The election is noted. Claims 17-24, 41 are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 15, 25-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 11 and 35 are unclear as to the implied properties. Further (in both claims), ‘composite, an activated carbon such as’ is not grammatical. Where is the requirement in claim 11 that it be activated?
B) Claims 3 and 27 are unclear as to what constitutes ‘refined’.
C) Claims 15 and 39 are subjective and unclear, especially as to ‘small’.
D) In claim 25, zinc ‘trichloride’ appears to be an error.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO2016/020383.
Wittmann 10415184 is taken as an equivalent.
Wittmann teaches, especially in col. 5-7 and 11, hydrothermal carbonization of cellulose and the like to make carbon having a D50 size of 4.2 microns (ie, powder- compare to specification pg. 2 lines 30-35). This differs in not exemplifying cellulose, however using it is obvious as it is suggested as a feed material. Claims 3 and 4 are met by the pre-treatment of the feed. Claim 5 is obvious to gain a high yield. The overlapping temperature renders claims 6 and 7 obvious. The reactor conditions are obvious to efficiently produce the desired material. No difference is seen in the carbon, and there is no reason why it isn’t useful (claim 11). For claims 12 and 13, both embodiments are obvious to efficiently process the feed material on hand. Recovering the phenol (col. 4)-or any other desired byproduct- is obvious for economic efficiency.

Claims 1-16, 25-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mitlin et al. 9478365.
Mitlin teaches, especially in col. 6 and 12, hydrothermal carbonization at 180 degrees and activation of exfoliated (‘refined’) cellulose. The above discussion of features not explicitly disclosed is incorporated herein. Mitlin does not teach ‘powder’ however, it is obvious to form a powder for incorporation into energy storage devices (col. 13).

Claims 1, 6, 7, 11, 25, 30, 31, 35 are rejected under 35 U.S.C. 102a1 as being anticipated by Lipka et al. 20140104754.
Lipka teaches, especially in para. 323, hydrothermal treatment of cellulose powder, followed by activation. While ‘powder’ is not explicitly taught, the starting material is powder and the micrographs show the claimed size. Thus, powder is made. The discussion of this reference in the PCT report is incorporated herein.

Claims 1-16, 25-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lipka.
Lipka, above, does not teach the specific conditions claimed however these are obvious to make the desired product, noting pages 6-11. The above discussion of features not explicitly disclosed is incorporated herein.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736